Citation Nr: 0822365	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-37 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy of the left lower extremity, rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas which granted service-connection 
for a lumbar spine disorder and assigned an initial 10 
percent rating.  This matter also comes before the Board from 
a December 2006 Decision Review Officer (DRO) rating decision 
that granted service-connection for neuropathy of the left 
and right lower extremities and assigned an initial 10 
percent separate rating for each.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in May 
2008.  A copy of the transcript is associated with the 
record.

In May 2008, the veteran submitted a waiver of review of 
additional evidence submitted after the most recent 
supplemental statement of the case.  Thus, there is no need 
to remand this matter to afford review of the evidence by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 
(2007).


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is manifested by a 
range of motion shown to be 75 degrees flexion, with combined 
range of 250 degrees, but with additional functional 
limitation during standing, walking or sitting affecting his 
functional abilities and his back disorder results in 
guarding with a stiff or antalgic gait noted on VA 
examination and recent treatment records.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period.

3.  Evidence of ankylosis, either favorable or unfavorable of 
the thoracolumbar spine is not of record.

4.  Neuropathy of the left lower extremity is equivalent to 
no more than mild incomplete paralysis of the sciatic nerve.

5.  Neuropathy of the right lower extremity is equivalent to 
no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
more, have been met for degenerative disc disease of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5242, 5243 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent for neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2007).

3.  The criteria for a disability rating in excess of 10 
percent, for neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The issues on appeal all arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  In the present case, the veteran's 
claim on appeal was received in November 2005.  Prior to 
granting service connection for the back disorder in March 
2006, the RO sent a duty to assist letter addressing the 
service connection claim in January 2006.  Following the 
initiation of an appeal for the back disorder claim, with 
request for de novo review, a Decision Review Officer's 
decision was issued in December 2006 which granted service-
connection for neuropathy of the left and right lower 
extremities as manifestations of the lumbar spine disorder.  
The veteran has appealed the initial ratings assigned for the 
back disorder and the neuropathy of the left and right lower 
extremities.  Another letter was issued in July 2007 which 
addressed service-connection for multiple issues, and 
included the right and left lower extremities, although 
service-connection was already in effect at the time of this 
letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the March 2006 notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in February 2006 provided current assessments of 
the veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

By way of history, service medical records show that the 
veteran injured his back in November 1980 playing football 
when he fell on his buttocks.  He developed sacral swelling 
after the trauma and a spontaneous pseudomenigocele (cyst).  
He developed a cerebral spine fluid leak after the cyst was 
aspirated. 

Service connection for a lumbar spine disorder was granted in 
March 2006 and service connection for neuropathies of the 
left and right leg associated with the lumbar spine disorder 
was granted in December 2006 by DRO decision.  The veteran 
has appealed these decisions.

An October 2005 magnetic resonance imaging (MRI) is noted to 
have shown an impression of moderate degenerative changes in 
the lumbar spine and suspected annular tears in the lower 
lumbar discs, but no evidence of herniation or mechanical 
nerve root impingement.  

The report of a February 2006 VA spine examination gave a 
history of football injury to the low back in 1980 in the 
service after he was knocked down onto his buttock and 
developed a hematoma over the lumbar spine with continued 
pain.  He was noted to have been evaluated by a neurosurgeon 
with no tear or significant injury shown on myelogram.  Post 
myelogram he developed a psuedomeningocele requiring 
aspiration several times and blood patch to stop the spinal 
fluid leak that developed.  Plain X-rays of the back were 
reportedly normal.  His symptoms healed but since then he has 
had recurrent back pain with physical activity.  He has had 
problems primarily during the past 2 years.  He was a high 
school teacher who had to stand for long periods of time 
during the day and developed pain in his lumbar spine.  He 
also reported discomfort and numbness in his lateral legs and 
feet, especially on the left.  He could not sleep on his left 
side of his back because of left leg pain and mainly slept on 
the right side.  The most difficulty he had was while 
sitting.  He would shift his weight frequently from side to 
side to avoid discomfort in his back.  He was noted to have 
been seen by a doctor and doctor's assistant in Stuttgart 
with MRI scan copy of record showing degenerative disc 
disease at several levels but no mention of spinal stenosis 
or foraminal nerve root impingement.  He missed 1 day of work 
twice in the past year due to persistent back pain.  Usually 
this was after doing more activity than normal.  He has been 
prescribed hyrdocodone APAP and took this mostly at night 
with good pain relief.  He could not take chlorzoxazone or 
hydrocodone when working because it affects his alertness.  
He indicated he left the Army Reserves in 2001 because he was 
unable to continue physical activity.

Physical examination revealed him to be large, muscular and 
obese.  He had a normal posture and held his back stiffly 
when walking.  His tendon reflexes were not obtainable at the 
knees and ankles bilaterally.  Range of motion of the lumbar 
spine was described by the examiner as "modestly impaired."  
He had 75 degrees flexion, 25 degrees extension, 40 degrees 
lateral flexion in both directions and 30 degrees rotation in 
both directions.  On extension further movement was limited 
by pain.  On rotation left and right there was some 
discomfort in the upper lumbar spine slightly to the left of 
the midline at the extreme range of motion, but no pain with 
rotation.  His combined range of motion was 250 degrees.

Repetitive activity in the examination room did not increase 
the pain or decrease range of motion.  He was tender over the 
lumbar area, more in the upper lumbar area than the lower and 
slightly more on the left than the right.  He also had some 
tenderness radiating out towards the posterior iliac spine 
bilaterally.  Tendon reflexes at the knees or ankles were not 
obtainable.  There was no atrophy or edema of his legs, with 
normal vibratory sensation and normal proprioception.  
Pinprick sensation was decreased over the lateral left leg 
from the knee to ankle and were normal on the right leg and 
rest of the left leg.  

The diagnosis was degenerative lumbar disc disease with 
evidence of neuropathy.  It is more likely than not that the 
degenerative condition of the lumbar spine is related to 
radiculopathy per his previous injury based on the fact that 
he has had intermittent symptoms since the injury.  The 
examiner further commented that the veteran does not require 
assistive devices.  His usual occupation was affected as 
described with range of motion and degrees as reported.  No 
additional range of motion could be demonstrated following 
repetitive use.  However he does describe increased pain and 
numbness with standing, walking or sitting.  He has had 
additional limitation during flare-ups on at least 2 
occasions in the past year.  There was painful motion and 
tenderness.  There was no spasm or weakness demonstrable.  He 
did have decreased pinprick sensation over the lateral lower 
left leg consistent with sciatic nerve root irritation.  
Incapacitating episodes during the past year were described.  
In view of the recent MRI scan of the lumbar spine, which is 
included in the claims file, and the fact that previous 
lumbar spine plain films were unremarkable, additional X-rays 
were not indicated at this time.  No additional tests were 
being done or recommended currently.  

Private treatment records reflect that the veteran was seen 
in June 2006 by neurology for paresthesias with complaints of 
numbness and shooting in his legs that worsened.  He 
described shooting pain and being unable to stand for any 
length of time.  He related his history of hurting his back 
in 1980 and thought that he was told he had fractured it but 
it did not show on X-ray.  He was noted to have had a recent 
VA examination but nothing was found regarding his legs.  He 
complained of being unable to sleep on his back or on the 
left hip as his back will hurt.  The results from the VA 
examination and from the MRI findings were reported.  He was 
noted to complain of pain in the legs when walking.  Review 
of systems was significant for joint pain and numbness and 
tingling in the limbs.  Neurological examination included no 
remarkable findings on cranial nerve and mental examination.  
Motor examination revealed well developed symmetrical 
musculature with no evidence of weakness in any muscle group, 
as well as no atrophy or fasciculation's noted.  There was no 
tone change.  Sensory testing to pain, position and 
vibration, showed no evidence of loss or areas of hyperpathia 
or tenderness.  Deep tendon reflexes were active and 
symmetrical.  There were flexor plantar responses 
bilaterally.  The lumbar spine showed decreased range of 
motion and tenderness in the paraspinus muscles.  The 
impression was multiple level discogenic disease and 
peripheral neuropathy.  Exercises were recommended.  X-rays 
of the lumbar and thoracic spine taken in June 2006 showed 
for the thoracic spine suboptimal visualization of T1 and no 
bony abnormality on the rest of the thoracic vertebrae and 
for the lumbar spine mild hypertrophic change of the 
vertebrae and no other significant bony abnormality.  
Vascular study of the lower extremities was normal.  
Electrodiagnostic testing done on the lower extremities 
yielded an impression of motor neuropathy.  

VA treatment records from 2006 to 2007 include some 
references to back and leg complaints.  A February 2006 
emergency room (ER) note revealed chronic low back pain, 
lumbar radiculopathy to be established at the VA, for which 
he was taking hydrocodone and cyclobenazprine for his back 
but was having trouble functioning due to sedation from the 
medication.  He had an MRI in November 2005 showing multi 
level degenerative disc disease.  Physical examination of the 
back showed no reproducible pain.  The assessment was lumbar 
radiculopathy ongoing.  Plans included a trial of 
nortryptyline.  An April 2006 ER note revealed chronic low 
back pain for which he needed medication refilled.  He was 
noted to be transitioning to the VA after receiving primary 
care in Stuttgart.  His general condition was fair and he was 
assessed with low back pain stable on current medication.  

A June 2006 record revealed no change in pain at this time.  
He was new to the VA system and wanted to establish health 
care through the VA.  He had a history of chronic low back 
pain and has been trying to cope.  He used pain medication 
and muscle relaxers, consisting of Tramadol 100 milligrams 3 
times a day, methacarbomal 750 milligrams as needed, 
nortripyline 50 milligrams b.i.d.  He was a high school 
teacher, currently out of school.  Physical examination was 
noteworthy only for edema on both legs, with no back findings 
recorded.  An August 2006 follow-up revealed him to say the 
medication helps him cope with pain, tingling and numbness in 
the lower legs.  Nerve studies from an outside neurologist 
revealed nerve damage.  The assessment was degenerative joint 
disease pain management with peripheral neuropathy treated by 
an outside neurologist.  

VA records from 2007 include a January 2007 notation where he 
was noted to use a private neurologist, but wanted to be 
treated at the VA and he was referred to neurology.  A 
February 2007 neurological consult noted treatment for 
peripheral neurological problems.  He was noted to have 
multiple problems including chronic low back pain since an 
injury in service, with pain now constant and often going 
down the left lower extremity and occasionally the right 
lower extremity.  Since 1998 or 1999, the pain was slowly 
moving up his legs.  Now he has numbness in the hands and 
difficulty with fine motor functions.  He related being on a 
number of pain medications, presently involving 
methocarbamol, Pamelor or nortriptyline which he takes twice 
a day.  He also toke Tramadol and Lyrica 3 times a day.  He 
reported problems with nighttime sleepiness and memory and 
function.  Physical examination noted tightness and loss of 
motion of the cervical spine and a positive straight leg 
raise on the left at 30 degrees.  He had fairly good 
peripheral pulses and his neurological examination was 
significant for diminished deep tendon reflexes throughout, 
with toes downgoing.  

Motor examination revealed some weakness of the intrinsic 
muscles of the hands and giveaway weakness in the lower 
extremities due to pain, making it difficult to evaluate.  He 
was slow with fine motor function and decreased pinprick in a 
glove and stocking distribution.  He had decreased vibratory 
sense in his feet.  Proprioception was normal.  His gait was 
antalgic.  He had negative Romberg.  The impression was that 
the veteran has polyneuropathy shown to be axonal type on EMG 
NCS done in Pine Bluff.  The etiology was unknown but may be 
due to abnormal glucose tolerance or alcohol as he was noted 
to drink a couple of beers daily.  He was also assessed with 
chronic low back pain with question of radiculopathy.  Plans 
included switching nortriptyline to night time and add some 
Quinine at night for nocturnal cramps.  Also plans included 
scheduling an MRI of the lumbosacral spine and a possible 
referral to pain clinic.  An April 2007 note revealed no 
change in pain at this time as he was still having back pain.  

A June 2007 physical medicine rehabilitation consult noted 
that he was referred for evaluation for low back pain, with 
the history of the injury to the back in 1980 discussed in 
detail, and said to include treatment with traction as well 
as drainage of a hematoma he developed on the back.  He now 
had pain above the beltline which occasionally shoots down 
his legs, right greater than left posterior legs.  It was 
worse with work with up and down and prolonged walking.  It 
was relieved by extending his back, and by medications.  He 
was noted to have retired from the Reserves in 2001.  He also 
had neuropathy diagnosed in his legs in 2006.  He had pain 
increased with cough and sneezing.  There was no bowel or 
bladder incontinence although he felt constipated.  He 
reported having gained 50 pounds after quitting the reserves.  
MRI of March 2007 showed his vertebral body height and 
alignment were maintained, with minimal loss of disc height 
throughout the lumbar spine.  It also showed partial 
degenerative disc desiccation and short pedicle at T12.  
There was a mild, diffuse posterior disc bulge from L2 
through L5-S1, but no significant canal stenosis.  There was 
mild foraminal narrowing at these levels without evidence of 
nerve root impingement.  Tiny anterior osteophytes were seen.  
The impression from the MRI was mild spondylosis in the 
lumbar spine.      

Physical examination revealed his back to be in good range of 
motion with pain on rotation.  His posture was good and there 
was no evidence of scoliosis.  Sensory examination revealed a 
slight sensory decrease in the right leg.  His reflexes were 
decreased but symmetrical down the toes with no clonus 
muscle.  He had tender, tight bands in his iliopsoas, 
proximal adductors, piriformis, lumbar paraspinals and S1 
joint.  He had pain in the lateral hips and tight quads.  The 
assessment was low back pain, appears due to S1 joint 
dysfunction and myofascial reasons.  X-rays were taken of the 
spine this day and the veteran was sent to physical therapy 
(PT) and taught stretches for his various back muscles.  X-
rays revealed an impression of degenerative disc disease, 
most pronounced at the L1-2 and L5-S1 levels.  He continued 
with physical therapy through fee services for S1 
stabilization and mobilization exercises.  His goal was to 
decrease pain including walking.  

A July 2007 follow up revealed no change in pain.  He was 
noted to be doing home exercises including walking and had 
completed physical therapy.  He has not returned to neurology 
as advised after his initial visit in February.  He did have 
a VA examination scheduled for the following week.  He was 
noted to be scheduled to return to work in a few weeks as a 
teacher but was worried about being able to do his job.  He 
complained of pain in his feet and left leg moving up his hip 
and also reported lost sensation in his hands and dropped 
things.  The assessment was noted to include pain management.  

The report of a July 2007 VA genitourinary VA examination 
noted the veteran's history of being service-connected for 
degenerative joint disease lumbar spine and noted that he was 
claiming erectile dysfunction as secondary to the lumbar 
spine or its treatment therein.  He discussed his history of 
injury in 1980 and reported that over the years he has had 
intermittent neuropathy into the left lower extremity and 
paresthesias all over the lateral aspect of the left leg.  
There was no cauda equina related symptoms and no history of 
bowel or bladder incontinence.  He did report a diagnosis of 
axonal neuropathy by neurology about 2 years ago, but with 
symptoms said to predate the diagnosis by 4 years.  His 
current lumbar spine treatment included nortriptyline since 
the 1980's for chronic pain and anxiety.  He also took 
gabapenton, methocarbamol, and tramadol in the past 1-2 
years.  The rest of the examination discussed erectile 
dysfunction symptoms and did not address lumbar or 
radiculopathy symptoms.  

A July 2007 VA polyneurological VA examination mainly 
addressed neuropathy of the upper extremities which the 
examiner found not related to the lumbar spine.  No 
significant findings of the low back or lower extremities 
were reported.

The Board notes that following these 2007 examinations 
service connection was granted for erectile dysfunction as 
secondary to his service-connected lower extremity neuropathy 
with special monthly compensation assigned and service-
connection was denied for neuropathy of both upper 
extremities in an August 2007 rating.  

The veteran testified at a May 2008 videoconference hearing 
that he has to have his wife help him put on his shoes and 
socks because of his back.  His wife said that he sleeps in 
pain and that he can't get out of bed and can't sleep due to 
his back pain.  He testified that when he works as a school 
teacher he walks around and sometimes his legs feel like he 
is walking on wooden stumps.  He reported that his feet go to 
sleep.  He admitted that the neuropathy is not constant but 
thinks it is getting worse.  He said he does not have a back 
brace but uses a TENs unit to massage his back and it works 
pretty good.  He testified that he is unable to take baths 
due to inability to get in or out of a tub.  He was no longer 
athletic and does no more than walk.  He denied any surgery.  
He said his back has worsened in the past 10 years with the 
pain lasting longer.  It probably increased in severity about 
2 to 5 percent year to year, particularly his muscles spasms.  
He has missed some work, but mainly due to doctor's 
appointments.  All his treatment was at the VA medical center 
in Lowell, Texas.  

In May 2008 his wife submitted a journal dated from March to 
May which detailed daily problems with his back, with ongoing 
complaints of muscle spasms, pain and stiffness in his back 
and legs.  The document addressed problems the veteran had 
sleeping and moving from day to day, with muscle spasms 
reported approximately every other night.  The journal showed 
that he worked as a teacher throughout this time.  It showed 
he took pain medications mostly on weekends because they 
interfered with his ability to work.  It also showed problems 
he had putting on shoes and socks and that he has to shift 
positions to relieve pain.

A.  Lumbar Spine

The veteran has been rated 10 percent disabling for his back 
disorder which is classified as degenerative disc disease and 
the RO has rated this under 38 C.F.R. § 4.71 a Diagnostic 
Code 5242, for arthritis, which also refers to Diagnostic 
Code 5003.  The Board will consider all pertinent Diagnostic 
Codes, to include intervertebral disc syndrome.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
Diagnostic Code 5003 notes that in the absence of limitation 
of motion, rate as below: 20 percent with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations; 
and 10 percent with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  Note 
(1) under Diagnostic Code 5003 states that the 20 percent and 
10 percent ratings based on X- ray findings, above, will not 
be combined with ratings based on limitation of motion.

Intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  Lumbar or cervical strain is 
evaluated under the General Rating Formula.

Under the General Rating Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent disability rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2007)).  Any 
associated objective abnormalities such as bowel or bladder 
impairment are to be rated separately under an appropriate 
Diagnostic Code.  See Note (1) of General Rating Formula.  

Under the Formula for rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, incapacitating episodes 
having a total duration of at least 1 week, but less than 2 
weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2):  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

Based on a review of the evidence, the Board finds that a 20 
percent rating is warranted for the veteran's lumbar spine 
disability.  Although his range of motion measured in the 
February 2006 VA examination was shown to be no more than 10 
percent disabling, he is shown to exhibit manifestations that 
fall within the realm of a 20 percent rating under the 
General Rating Formula.  In the absence of evidence showing a 
loss of motion equaling 20 percent, the General Formula 
allows a 20 percent rating to be granted for the following: 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  While the veteran's 
spine was not shown to have any abnormal contour, he was 
shown to have evidence of guarding severe enough to affect 
his gait. 

On physical examination in the February 2006 VA examination, 
he was noted to hold his back stiffly when walking.  
Subsequently a February 2007 neurological consultation also 
noted him to walk with an antalgic gait.  Further suggestive 
of a 20 percent rating is the evidence showing that the back 
disorder, even while no more than 10 percent disabling from a 
range of motion standpoint, does manifest some functional 
limitations, described by the veteran as increased pain with 
standing, walking or sitting in the February 2006 VA 
examination, although repetitive testing on this examination 
did not reduce his motion.  

The treatment records and the veteran's own testimony as well 
as the lay evidence submitted by his wife likewise suggest 
functional limitations, including while putting on shoes, 
while working as a teacher with walking and sitting, that 
when added to the 10 percent for range of motion 
restrictions, would more closely resemble a 20 percent 
rating.  See Deluca, supra.  Thus the Board finds that with 
application of reasonable doubt, the veteran's lumbar spine 
disorder more closely resembles the criteria for a 20 percent 
rating.  38 C.F.R. § 4.7.  

However the evidence fails to show that the veteran's low 
back disorder more closely resembles the criteria for a 40 
percent rating.  His range of motion clearly does not fall 
within the range for a 40 percent rating, as stated above it 
is in the 10 percent range.  Nor is there any evidence of 
anklylosis of the thoracolumbar spine, either favorable or 
unfavorable.  

In regards to whether a higher rating based on incapacitating 
episodes is warranted, a review of the evidence does not 
reflect that the veteran's lumbar spine has resulted in at 
least four weeks of incapacitation with doctor-prescribed 
bedrest.  While the veteran did indicate he missed some work, 
with the February 2006 examination indicating he missed 2 
days of work in the past school year and his testimony in May 
2008 indicating there was some missed work, in part to attend 
medical appointments, none of the lay or medical evidence 
suggests that the veteran had between 4 to 6 weeks of doctor 
prescribed bedrest.  The journal produced by the veteran's 
wife in May 2008 is noted to have described the veteran's 
daily routine and his symptoms in great detail, but makes no 
mention of doctor prescribed bedrest for his back.  The 
evidence reflects that any incapacitating episodes were less 
than 4 weeks in the past 12 months.  Thus, an evaluation in 
excess of 20 percent disabling is not warranted under the 
revised criteria based on periods of incapacitation.

In sum, the Board finds that with application of reasonable 
doubt and consideration of functional limitations pursuant to 
38 C.F.R. § 4.40, 4.45, the veteran's lumbar spine disorder 
more closely resembles the criteria for a 20 percent rating 
under General Criteria for rating spinal disorders.  The 
Board finds that this criteria is met throughout the pendency 
of this appeal, thus there is no need to consider the 
appropriateness of a staged rating pursuant to Hart, supra.

B.  Lower Extremities Neuropathy

The Board now turns to whether there should be evaluations in 
excess of 10 percent per leg for the veteran's service-
connected neuropathy of the lower extremities.  This has been 
rated under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 8520 as analogous to impairment of the sciatic nerve.  
Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2007).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left and right legs 
consist of pain, decreased pinprick sensation, decreased 
vibratory sense and decreased but symmetrical reflexes as 
shown in the more recent records from 2007.  The earlier 
February 2006 VA examination also noted decreased pinprick 
sensation, with reflexes not obtainable, suggesting that the 
symptoms wax and wane in severity as reflexes were evident 
later on in 2007.  The sporadic nature of the neuropathy is 
supported by the veteran's admissions in his May 2008 hearing 
that the neuropathy symptoms are not constant as well as the 
July 2007 VA genitourinary examination reporting the 
neuropathy as intermittent.  Likewise the June 2006 private 
neurological examination revealed no major findings of 
sensory problems, weakness or atrophy on testing although 
electrodiagnostic tests done at the same time did diagnose 
neuropathy.  Although some giveaway weakness in the legs was 
reported in February 2007 neurological record, there is no 
actual evidence of atrophy of either leg shown in the records 
or examination reports.  He also had normal proprioception 
and negative Romberg.  These neurological manifestations of 
an intermittent nature, described in detail above resemble no 
more than a mild incomplete paralysis and warrant no more 
than a 10 percent evaluation per each leg.  In view of this, 
the Board finds that a separate evaluation of 20 percent 
disabling is not warranted for either the left lower 
extremity or the right lower extremity as the evidence 
reflects that his neuropathy of either leg does not more 
closely resemble a moderate incomplete paralysis.    

As a preponderance of the evidence is against the award of a 
rating  in excess of 10 percent disabling for service-
connected neuropathy of the left leg and in excess of 10 
percent disabling for service-connected neuropathy of the 
right leg, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.

Extraschedular

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disorders of the 
lumbar spine and both lower extremities resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating of 20 percent for degenerative disc 
disease of the lumbar spine, but no more, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent disabling for neuropathy 
right lower extremity is denied.

A rating in excess of 10 percent disabling for neuropathy 
left lower extremity is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


